UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6847



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KYLE JOSEPH MOMON, a/k/a Calvin Flavor, a/k/a
Flavor Flave, a/k/a Cow, a/k/a Moo-Moo,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CR-92-70-BO, CA-96-189-BO)


Submitted:   September 30, 1997           Decided:   October 28, 1997


Before HALL and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kyle Joseph Momon, Appellant Pro Se. Fenita Talore Morris, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny Appellant's motion

for a certificate of appealability and dismiss the appeal on the
reasoning of the district court. United States v. Momon, Nos. CR-
92-70-BO; CA-96-189-BO (E.D.N.C. May 20, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                         DISMISSED




                                  2